DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/04/2019.
Claims 1 – 3 presented for examination.

Priority
ADS dated 4/4/2019 claims priority to CH 201910012295.7 dated 1/7/2019.

Information Disclosure Statement
No IDS provided.

Drawings
Drawings dated 04/04/2019 are objected to because the figures does not show all the elements of claims 1 – 3. In particular claims 1 – 3 is a method. The drawings do not illustrate the steps of the method in the drawing. Appropriate correction is required.

Specification
The abstract dated 4/4/2019 has 204 words and 18 lines. This is more than 150 words and 15 lines. Therefore the abstract is objected to. Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is unclear because it recites “… ERROR! Reference source not found…” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 


Claim 1.
Step 1: YES. The claim is directed towards a “Method.”
Step 2A Prong One: Yes. The claim is recites, in pertinent part: “… establish a… circular contour measurement model, comprising an eccentricity error… when the eccentricity error is e/r < 10^-3… simplifying the… model by using a distance ri… then taking… data into the simplified… model to determine a relationship… to obtain a critical speed parameter objective function, the… parameters… are optimized… so that a… response… can be optimized…” which is a mathematic calculation.
Step 2A Prong Two: No. The claim does not recite any elements in addition to the abstract idea which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites, in the preamble, that the claim is “for dynamic characteristics of multi-stage components of a large-scale high-speed rotary equipment…” but characterization of equipment is merely the use of mathematical models or number to describe or think about rotary equipment. The rotary equipment doesn’t utilize or rely on the mathematical modeling.

While the claim recites “… then, taking actually measured circular contour data into the simplified five-parameter model…” the claim does not actually perform any measurements. This only characterizes the number which are inputted into the mathematical calculation. Further; any sort of data gathering measurement activity, even if it was recited, is insignificant pre/extra-solution activity.

 to obtain a critical speed parameter objective function” is simply inputting number into a mathematical construct which merely results in a mathematical function.

Further the claim merely results an optimization function and them a mere description of how speed parameters are optimized “so that a high-speed response”… “can be optimized” which is not a practical application but rather a description of how a mathematical function might be used to generate optimized parameters. 

Step 2B: No. The claim does not recite any additional elements beyond the abstract idea which are significantly more than the abstract idea. The claim merely recites the method of obtaining an objective function for speed parameters relating to rotary equipment. Therefore, at most, the claim merely links the abstract idea to a field of use. Such limitations are not significantly more than the abstract idea. 

Claim 2. The claim merely further articulates the mathematical calculation and defines mathematical variables. Such limitations are not practical applications nor are they significantly more than the abstract idea.

Claim 3. The claim merely further articulates the mathematical calculation and defines mathematical variables. Such limitations are not practical applications nor are they significantly more than the abstract idea.





Potentially Allowable Subject Matter
Claims 1 – 3 contain potentially allowable subject matter if all other objections are rejections are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN S COOK/Primary Examiner, Art Unit 2146